Exhibit 10.66

 

BIXBY OFFICE PARK
3010 & 3020 OLD RANCH PARKWAY
SEAL BEACH, CALIFORNIA

 

SEVENTH AMENDMENT TO LEASE
(CLEAN ENERGY)

 

THIS SEVENTH AMENDMENT TO LEASE (this “Amendment”) is made as of September 23,
2010, by and between BIXBYBIT - BIXBY OFFICE PARK, LLC, a Delaware limited
liability company (“Landlord”) and CLEAN ENERGY, a California corporation
(Tenant”).

 

RECITALS

 

A.            Landlord (as successor-in-interest to EOP-Bixby Ranch, L.L.C.) and
Tenant (formerly known as ENRG Fuel USA, Inc. and ENRG, Inc., as
successor-in-interest to Pickens Fuels Corporation) entered into that certain
Lease Agreement dated as of August 12, 1999, as amended by that certain First
Amendment to Lease dated as of March 11, 2002, that certain Second Amendment
dated as of November 24, 2003, that certain Third Amendment dated as of
January 13, 2006 (the “Third Amendment”), that certain Fourth Amendment dated as
of March 15, 2006, that certain Fifth Amendment dated as of October 17, 2006
(the “Fifth Amendment”), and that certain Sixth Amendment to Lease Agreement
dated as of August 1, 2008 (the “Sixth Amendment”) (collectively, as amended,
the “Lease”), with respect to certain premises located at 3010 Old Ranch
Parkway, Seal Beach, California 90740 (the “3010 Building”) and 3020 Old Ranch
Parkway, Seal Beach, California 90740 (the “3020 Building”).  All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Lease.

 

B.            Pursuant to the Lease, Tenant leases from Landlord certain
premises consisting of (i) 19,881 rentable square feet of space comprising the
entire fourth (4th) floor of the 3020 Building and (ii) 6,136 rentable square
feet of space located on the fourth (4th) floor of the 3010 Building and
commonly known as Suite 440, for a total of 26,017 rentable square feet
(collectively, the “Existing Premises”), as more particularly described in the
Lease.

 

C.            Landlord and Tenant desire to expand the Existing Premises covered
by the Lease to include 7,873 rentable square feet of space located on the
second (2nd) floor of the 3020 Building, and commonly known as Suite 200 (the
“Expansion Premises”), as more particularly set forth on Exhibit A attached
hereto.

 

D.            Landlord and Tenant desire to amend the Lease to extend the Term
of the Lease, to expand the size of the Premises, and to modify other provisions
of the Lease, all as more particularly set forth herein and subject to the terms
hereof.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein,
Landlord and Tenant agree as follows:

 

1.             EXPANSION OF THE EXISTING PREMISES.  Effective as of the
Extension Date and continuing through to and including the Expiration Date (as
those terms are defined below), Landlord shall lease to Tenant and Tenant shall
lease from Landlord the Expansion Premises

 

1

--------------------------------------------------------------------------------


 

on all of the terms and conditions of the Lease, as amended hereby.  From and
after the Extension Date, all references to the “Premises” in the Lease and this
Amendment shall be deemed references to the Existing Premises and the Expansion
Premises, collectively, and shall measure 33,890 rentable square feet.

 

2.             TERM.  The Lease with respect to the Premises, as amended by
Section 1 above, is hereby amended to extend for a term of eighty (86) months
(the “Extended Term”), commencing on the earlier of (i) the date Tenant
commences business operations in the Expansion Premises, or (ii) the date the
Landlord Work is Substantially Complete (as such terms are defined in Exhibit B
attached hereto), subject to the issuance of a certificate of occupancy from the
relevant governmental authority, if required, which date is anticipated to be
December 1, 2010 (the “Extension Date”), and expiring on the last day of the
eighty-sixth (86th) month following the Extension Date (the “Expiration Date”). 
From and after the date hereof, all references to “Term” in the Lease or this
Amendment shall be deemed references to the Term, as extended by this Amendment,
and all references to the date of expiration of the Lease shall be deemed
references to the Expiration Date.  It is understood and agreed that if for any
reason the Extension Date occurs pursuant to the terms of this Amendment on a
day other than the first (1st) day of a calendar month, the period commencing on
the Extension Date and ending on the last day of the calendar month in which the
Extension Date occurs shall be an initial stub period which shall be added to
the Extended Term and Tenant shall pay all Rent and other charges with respect
to such stub period (on a prorated basis as referenced in Section 3.1 (Base
Rent) of the Lease) at the same rate applicable to the first (1st) full calendar
month of the Extended Term.  Following such stub period and commencing as of the
first (1st) day of the first (1st) full calendar month following the month in
which the Extension Date occurs, Tenant shall commence the payment of Rent and
other charges payable hereunder as if the Extended Term had actually commenced
on such date.  The use of the stub period described above is intended to provide
for ease of administration and calculation of all amounts owed hereunder, it
being agreed that all rental adjustments will be determined as of the first
(1st) day of a calendar month and the Extended Term will end as of the last day
of a calendar month (unless earlier terminated pursuant to the terms hereof). 
Within 30 days after the Extension Date, Tenant shall return an executed
Confirmation of Extension Date in the form attached hereto as Exhibit C.  The
Confirmation of Extension Date shall be binding upon Tenant unless Tenant
objects thereto in writing within such 30 day period.  It is acknowledged and
agreed that the existing Term of the Lease is currently scheduled to expire
January 31, 2015, and the Extended Term described herein shall supersede and
replace the currently remaining Term of the Lease pursuant to this Amendment. 
In addition to the foregoing, Tenant shall have one (1) option to extend the
Term for an additional period of five (5) years, pursuant to and in accordance
with the terms and conditions of Rider No. 1, Rider No. 2 and Rider No. 3
attached hereto.

 

3.             CONDITION OF THE EXISTING PREMISES; CONDITION AND USE OF THE
EXPANSION PREMISES.

 

a.             Condition of the Existing Premises.  Landlord shall have no
obligation whatsoever to construct leasehold improvements for Tenant or to
repair or refurbish the Existing Premises.  Tenant currently occupies and will
continue to occupy the Existing Premises in its current configuration “AS-IS”,
subject to Landlord’s obligation to provide services, maintain the Premises and
the Building, and to comply with applicable laws, rules and regulations, all as
more particularly set forth in the Lease.

 

2

--------------------------------------------------------------------------------


 

b.             Condition and Use of the Expansion Premises.  Except as
specifically set forth in the Work Letter attached hereto as Exhibit B, Landlord
shall have no obligation whatsoever on or before the Extension Date to construct
leasehold improvements for Tenant or to repair or refurbish the Expansion
Premises, however, all terms and conditions in the Lease with respect to
Landlord’s repair obligations and obligations to provide services shall continue
with respect to the entire Premises during the Extended Term.  The taking of
possession of the Expansion Premises by Tenant following completion of the
Landlord Work shall be conclusive evidence that Tenant accepts the same “AS IS”
and that the Expansion Premises is in good and satisfactory condition at the
time such possession was taken.  Tenant acknowledges that neither Landlord nor
Landlord’s agents has made any representation or warranty as to the condition of
the Expansion Premises or the Building or its suitability for Tenant’s
purposes.  Tenant represents and warrants to Landlord that (a) its sole intended
use of the Expansion Premises is for general office use, which has no special
requirements, including but not limited to special security requirements, (b) it
does not intend to use the Expansion Premises for any other purpose, and
(c) prior to executing this Amendment it has made such investigations as it
deems appropriate with respect to the suitability of the Expansion Premises for
its intended use and has determined that the Expansion Premises is suitable for
such intended use.

 

 

4.             BASE RENT.

 

a.             Base Rent for the Existing Premises.  Effective as of the
Extension Date, in addition to all other amounts payable under the Lease, Tenant
shall pay Monthly Base Rent for the Existing Premises as set forth below, in
accordance with the terms of the Lease.  Upon execution of this Amendment,
Tenant shall pay to Landlord the sum of $72,102.00 constituting Base Rent due
and payable by Tenant for the Existing Premises for the first full calendar
month of the Extended Term for which Base Rent is payable hereunder.

 

Months of the
Extended Term/Rental
Adjustment Dates**

 

Annual
Base Rent

 

Monthly
Base Rent

 

Monthly Base Rent per
Rentable Square Foot of
the Existing Premises

 

Extension Date — November 30, 2011

 

$

865,224.00

 

$

72,102.00

 

$

2.77

 

December 1, 2011 — November 30, 2012

 

$

908,484.00

 

$

75,707.00

 

$

2.91

 

December 1, 2012 — November 30, 2013

 

$

953,904.00

 

$

79,492.00

 

$

3.06

 

December 1, 2013 — November 30, 2014

 

$

982,524.00

 

$

81,877.00

 

$

3.15

 

December 1, 2014 — February 28, 2015

 

$

1,012,008.00

 

$

84,334.00

 

$

3.24

 

March 1, 2015 — November 30, 2015

 

$

685,207.32

 

$

57,100.61

 

$

2.19

 

December 1, 2015 — November 30, 2016

 

$

705,763.56

 

$

58,813.63

 

$

2.26

 

December 1, 2016 — November 30, 2017

 

$

726,936.36

 

$

60,578.03

 

$

2.33

 

December 1, 2017 — Expiration Date

 

$

748,744.56

 

$

62,395.38

 

$

2.40

 

 

3

--------------------------------------------------------------------------------


 

b.             Base Rent for the Expansion Premises.  Effective as of the
Extension Date, in addition to all other amounts payable under the Lease, Tenant
shall pay Monthly Base Rent for the Expansion Premises as set forth below, in
accordance with the terms of the Lease.  Upon execution of this Amendment,
Tenant shall pay to Landlord the sum of $15,352.35 constituting Base Rent due
and payable by Tenant for the Expansion Premises for the first full calendar
month of the Extended Term for which Base Rent is payable hereunder.

 

Months of the
Extended Term/Rental
Adjustment Dates**

 

Annual
Base Rent

 

Monthly
Base Rent

 

Monthly Base Rent per
Rentable Square Foot of
the Expansion Premises

 

*1 — 12

 

$

184,228.20

 

$

15,352.35

 

$

1.95

 

13 — 24

 

$

189,755.05

 

$

15,812.92

 

$

2.01

 

25 — 36

 

$

195,447.70

 

$

16,287.31

 

$

2.07

 

37 — 48

 

$

201,311.13

 

$

16,775.93

 

$

2.13

 

49 — November 30, 2015

 

$

207,350.46

 

$

17,279.21

 

$

2.19

 

December 1, 2015 — November 30, 2016

 

$

213,570.98

 

$

17,797.58

 

$

2.26

 

December 1, 2016 — November 30, 2017

 

$

219,978.11

 

$

18,331.51

 

$

2.33

 

December 1, 2017 — Expiration Date

 

$

226,577.45

 

$

18,881.45

 

$

2.40

 

 

--------------------------------------------------------------------------------

*Base Rent due for the Expansion Premises for the first (1st) three (3) full
months of the Extended Term shall be abated, as set forth in Section 4.c below.

 

**Numbered months referenced are to months of the Extended Term.  For purposes
of clarification, Landlord and Tenant have agreed that the Monthly Base Rent for
the Premises (including the Existing Premises and the Expansion Premises) shall
be adjusted to a fixed rate of $2.26 per rentable square foot effective as of
December 1, 2015, and the rental charts above reflect this fixed adjustment
date.

 

4

--------------------------------------------------------------------------------


 

c.             Rent Abatement for the Expansion Premises.  Notwithstanding
anything to the contrary contained herein and provided that Tenant faithfully
performs all of the terms and conditions of the Lease, as amended, and no
default by Tenant occurs under the Lease and continues to exist beyond the
expiration of any applicable notice and cure period, Landlord hereby agrees that
during the first (1st) three (3) full months of the Extended Term (the
“Abatement Period”), Tenant shall not be required to pay the monthly
installments of Base Rent and Tenant’s Share of Operating Costs and Taxes due
for the Expansion Premises only.  During the Abatement Period, Tenant shall
still be responsible for the payment of all of its other monetary obligations
under the Lease, as amended, including, but not limited to, payment of Base Rent
and Tenant’s Share of Operating Costs and Taxes due for the Existing Premises. 
In the event of a default by Tenant under the terms of the Lease that results in
termination of the Lease in accordance with the provisions of Article 15
(Defaults and Remedies) of the Lease, then as a part of the recovery set forth
in Article 15 of the Lease, Landlord shall be entitled to the recovery of the
Base Rent that was abated under the provisions of this Section 3.

 

 

5.             OPERATING COSTS AND TAXES.

 

a.             Tenant’s Share.  Effective as of the Extension Date, Tenant’s
Share of Operating Costs and Taxes shall be 12.73% (33,890 rentable square feet
within the Premises/266,287 rentable square feet within the Project).  Landlord
and Tenant stipulate and agree that the rentable square footage of the Building
and the Premises are correct.

 

b.             Base Year.  Effective as of the Extension Date, Tenant’s Share of
Operating Costs and Taxes shall be calculated using calendar year 2011 as the
Base Year.  Accordingly, in addition to all other costs and expenses payable
pursuant to the Lease, as amended, including, without limitation, Base Rent set
forth in Section 4 of this Amendment, Tenant shall pay Tenant’s Share of
Operating Costs and Taxes in excess of the Operating Costs and Taxes for the
calendar year 2011.

 

c.             Building Occupancy.  Effective as of the date hereof,
Section 3.2.(a).(3) (Operating Costs) of the Lease is hereby revised as set
forth in this Section 5.c.  If at any time during a calendar year the Building
is not 100% occupied or Landlord is not supplying services to 100% of the total
rentable square footage of the Building, Expenses shall be determined as if the
Building had been 95% occupied and Landlord had been supplying services to 95%
of the rentable square footage of the Building.

 

d.             Cap on Controllable Operating Costs.  Notwithstanding anything to
the contrary contained in Article 3 (Rent) of the Lease, effective as of the
Extension Date, the aggregate Controllable Operating Costs (as hereinafter
defined) included in Operating Costs in any calendar year after the Base Year
shall not increase by more than five percent (5%) on an annual, cumulative and
compounded basis, over the actual aggregate Controllable Operating Costs
included in Operating Costs for any preceding calendar year (including the Base
Year), but with no such limit on the amount of Controllable Operating Costs
which may be included in the Operating Costs incurred during the Base Year.  For
purposes of this Section 4.c, “Controllable Operating Costs” shall mean all
Operating Costs except:  (i) insurance carried by Landlord with respect to the
Property and/or the operation thereof; (ii) costs of capital expenditures which
constitute Operating Costs under Section 3.2.(a).(3) of the Lease; and
(iii) wages, salaries and other compensation and benefits paid to Landlord’s
employees, agents or contractors engaged in the operation, management,
maintenance (including, but not limited to, janitorial and cleaning services) or
security of the Building or Property, to the extent such wages, salaries and
other compensation are incurred as a result of union labor or government
mandated requirements including, but not limited to, prevailing wage laws and
similar requirements.  The provisions of this Section 5.d do not apply to Taxes
and utility services.

 

5

--------------------------------------------------------------------------------


 

6.             SECURITY DEPOSIT.  Landlord is currently holding a Security
Deposit in the amount of $92,776.40 under the Lease for the Existing Premises. 
Pursuant to the terms of Section 6 of the Sixth Amendment, Tenant is entitled to
a reduction of the Security Deposit effective as of October 31, 2010, in an
amount equal to $48,690.36 (the “Original Reduction Amount”).  Landlord and
Tenant hereby agree to amend Section 6 of the Sixth Amendment to the reflect
that effective as of the date of execution and delivery of this Amendment, a
portion of the Original Reduction Amount, equal to $20,769.60 (110% of the last
monthly installment of Base Rent payable for the Expansion Premises, herein the
“Expansion Security Amount”), shall be deemed applied to the Security Deposit
held by Landlord under the Lease, thereby reducing the Original Reduction
Amount.  Accordingly, Landlord hereby agrees that, effective as of the Extension
Date (and provided that no breach or default by Tenant has occurred under the
Lease after the date of this Amendment and prior to the Extension Date, and
remains uncured following the expiration of any applicable notice and cure
period), Tenant shall be entitled to a reduction of the Security Deposit in the
amount $27,920.76 (the “New Reduction Amount”), which amount shall be applied to
Base Rent next coming due under the Lease.  From and after the application of
the New Reduction Amount to Base Rent next coming due under the Lease as set
forth herein, the Security Deposit amount held by Landlord hereunder shall be
$64,855.64.  Thereafter, provided that no breach or default by Tenant occurs
under the Lease after the date of this Amendment and prior to December 1, 2011
(and remains uncured following the expiration of any applicable cure period),
Tenant shall be entitled to a reduction of the Security Deposit effective as of
December 1, 2011, in an amount equal to the Expansion Security Amount, which
amount shall be applied to Base Rent next coming due under the Lease, as
amended.  It is understood and agreed that, if the Expansion Security Amount is
applied as set forth above, the Security Deposit shall total $44,086.04, and
there shall be no further reduction in the amount of the Security Deposit for
the remainder of the Term, and the Security Deposit, as reduced hereby, shall
continue to be held pursuant to the terms Article VI of the Lease, through the
date Tenant has satisfied all of its obligations under the Lease.  It is further
understood and agreed that the terms set forth in the last sentence of Section 6
of the Sixth Amendment requiring Tenant to restore the Security Deposit in the
event of a default by Tenant shall continue in full force and effect.

 

7.             PARKING.  From and after the Extension Date, Tenant shall be
entitled to use a total of one hundred thirty-six (136) parking passes subject
to and in accordance with the terms and conditions of Section 36 and Exhibit D
of the Original Lease, and the terms of this Section 7.  Of those 136 parking
passes, Tenant shall have the right to maintain (a) up to twenty-four (24)
reserved parking passes at the monthly rate of $100.00 per reserved parking pass
per month throughout the Extended Term and (b) up to twenty-three (23) reserved
parking passes at no cost to Tenant during the Extended Term, subject, however,
to the payment of Operating Costs attributable to the parking areas.  All
charges paid by Tenant for reserved parking passes shall constitute Additional
Rent under the Lease.  Notwithstanding the foregoing, it is understood and
agreed that Tenant’s existing twenty-four (24) reserved parking passes shall
remain in the same location, as more particularly shown on Exhibit D (Parking
Diagram) attached hereto.

 

8.             FIRST RIGHT TO LEASE.  During the period from the Extension Date
until the last day of the fiftieth (50th) full month of the Extended Term,
Tenant shall have the First Right to lease Suite 250 of the 3020 Building,
subject to and in accordance with the terms and conditions of Rider No. 4
attached hereto.

 

6

--------------------------------------------------------------------------------


 

9.             SNDA.  Landlord agrees to use commercially reasonable efforts to
obtain from the current lender holding a lien on the Property as of the date
hereof a subordination, non-disturbance and attornment agreement (“SNDA”) in
favor of Tenant with respect to the Lease, in the current lender’s standard
form.  If Tenant requests any material changes to the current lender’s form of
SNDA, then Tenant shall reimburse Landlord for any actual fees charged to
Landlord in obtaining such SNDA for Tenant (including any actual processing fees
or actual costs charged by the current lender).

 

10.          ADDITIONAL LEASE MODIFICATION.  Effective as of the date hereof,
Section 1.01 (Suite B250 Right of First Offer) of the Fifth Amendment is hereby
deleted in its entirety and shall be of no further force or effect.  It is
further understood and agreed that the terms of Article 11 of the Lease relating
to the obligations of Tenant to carry insurance shall be revised as follows: 
(i) Section 11(b) shall require full replacement cost coverage to be carried by
Tenant; (ii) Section 11(c) shall be revised to reflect that the required
financial size category rating of Tenant’s insurers shall be “X” in the latest
edition of the A.M. Best Key Rating Guide.  Further, any blanket policy shall be
endorsed to provide that the required general aggregate coverage limit shall
apply separately and in total to this location only (designate location general
aggregate limit).

 

11.          FINANCIAL STATEMENTS.  At any time during the Term of the Lease,
upon thirty (30) days prior written notice from Landlord (but not more
frequently than once per calendar year), Tenant agrees to provide Landlord with
a current financial statement for Tenant and financial statements for the two
(2) years prior to the current financial statement year for Tenant.  Such
statements are to be prepared in accordance with generally accepted accounting
principles and, if such is the normal practice of Tenant, audited by an
independent certified public accountant.  Notwithstanding the foregoing,
following the occurrence of a breach or default by Tenant under the Lease, which
remains uncured following the expiration of any applicable notice and cure
period, Tenant shall provide financial statements as referenced above, upon ten
(10) business days notice from Landlord, and such financial statements shall be
audited by an independent certified public accountant unless otherwise agreed by
Landlord.

 

12.          BROKERS.  Tenant represents and warrants to Landlord that, other
than Jones Lang LaSalle (Paul Park) (“Tenant’s Broker”), it has not engaged any
broker, finder or other person who would be entitled to any commission or fees
in respect of the negotiation, execution or delivery of this Amendment, and
shall indemnify, defend and hold harmless Landlord against any loss, cost,
liability or expense incurred by Landlord as a result of any claim asserted by
any broker, finder or other person on the basis of any arrangements or
agreements made or alleged to have been made by or on behalf of Tenant.  The
provisions of this section shall not apply to brokers with whom Landlord has an
express written broker agreement.  Landlord shall pay a commission or finder’s
fee due to Tenant’s Broker in connection with this Amendment, pursuant to a
separate written agreement.   The provisions of this Section 12 shall survive
the expiration or earlier termination of the Lease.  Landlord represents and
warrants to Tenant that, other than Cushman & Wakefield (James Estrada)
(“Landlord’s Broker”), and other than Tenant’s Broker, it has not engaged any
broker, finder or other person who would be entitled to any commission or fees
in respect of the negotiation, execution or delivery of this Amendment, and
shall indemnify, defend and hold harmless Tenant against any loss, cost,
liability or expense incurred by Tenant as a result of any claim asserted by any
broker, finder or other person on the basis of any arrangements or agreements
made or alleged to have been made by or on behalf of Landlord.

 

7

--------------------------------------------------------------------------------


 

13.          OFFSET RIGHT FOR LANDLORD FAILURE TO PAY BROKERAGE COMMISSION.  If
Landlord fails to pay the brokerage commission payable by Landlord with respect
to this Amendment in accordance with the terms and conditions of a separate
written brokerage agreement executed by Landlord, Tenant shall be entitled to
deliver to Landlord written notice (“Payment Notice”) of such failure to pay. 
Each Payment Notice shall include a reasonably particularized breakdown of all
the amounts Tenant contends are owed.  If Landlord fails to fulfill any such
payment obligation within ten (10) days after Landlord’s receipt of the Payment
Notice from Tenant, Tenant shall be entitled to fund the entire amount which is
the subject of the Payment Notice, together with interest at the Interest Rate
from the date of payment by Tenant until the actual date of offset, against
Tenant’s first obligations to pay Rent.

 

14.          TENANT’S RIGHT TO TRANSFER TO AFFILIATES.  Effective as of the date
hereof, Article 14 (Assignment and Subletting) of the Lease is hereby amended to
add the following as a new Section 14.9:

 

“14.9       Affiliate Transfers.  Notwithstanding anything to the contrary
contained in this Article 14, an assignment of this Lease or a subletting of all
or a portion of the Premises to an entity which is controlled by, controls, or
is under common control with, Tenant or any corporation or other business entity
that succeeds to the business of Tenant as a result of a merger, consolidation,
sale of substantially all of the assets, or other business reorganization
(“Affiliate”) of Tenant shall not be deemed a Transfer requiring Landlord’s
consent under this Article 14, provided that (i) Tenant notifies Landlord of any
such assignment or sublease prior to the effective date thereof and promptly
supplies Landlord with any documents or information requested by Landlord
regarding such assignment or sublease or such Affiliate (including, in the event
of an assignment, evidence of the assignee’s assumption of Tenant’s obligations
under this Lease or, in the event of a sublease, evidence of the sublessee’s
assumption, in full, of the obligations of Tenant with respect to the portion of
the premises so subleased, other than the payment of rent), (ii) such assignment
or sublease is not a subterfuge by Tenant to avoid its obligations under this
Lease, (iii) such assignment or sublease does not cause Landlord to be in
default under any lease at the Property, (iv) the net worth of such Affiliate
shall be reasonably sufficient to meet the obligations undertaken by such
Affiliate with respect to this Lease, taking into a account all relevant
factors, and (v) with respect to a subletting only, Tenant and such Affiliate
execute Landlord’s standard consent to sublease form.  The provisions of this
Section 14.9 shall not be available to any assignee or sublessee of Tenant’s
interest in this Lease, unless such transferee obtained its interest in this
Lease pursuant to the provisions of this Section 14.9.  Notwithstanding the
foregoing, any subtenant or assignee shall comply with the terms and conditions
of Section 13.A (ERISA Compliance) of the Sixth Amendment.”

 

15.          CONTINUING EFFECTIVENESS.  The Lease, except as amended hereby,
remains unamended, and, as amended hereby, remains in full force and effect.

 

16.          COUNTERPARTS; ELECTRONIC DELIVERY.  This Amendment may be executed
in one or more counterparts, each of which shall constitute an original and all
of which shall be one and the same agreement.  The parties may exchange
counterpart signatures by facsimile or electronic transmission and the same
shall constitute delivery of this Amendment with respect to the delivering
party.  If a variation or discrepancy among counterparts occurs, the copy of
this Amendment in Landlord’s possession shall control.  Tenant confirms that no
default exists under the Lease.

 

17.          EXECUTION BY BOTH PARTIES.  Submission of this instrument for
examination or signature by Tenant does not constitute a reservation of or
option to lease, and it is not effective as an amendment to lease or otherwise
until execution and delivery by both Landlord and Tenant.

 

8

--------------------------------------------------------------------------------


 

18.          AUTHORIZATION. The individuals signing on behalf of Tenant each
hereby represents and warrants that he or she has the capacity set forth on the
signature pages hereof and has full power and authority to bind Tenant to the
terms hereof.  Two (2) authorized officers must sign on behalf of Tenant and
this Amendment must be executed by the president or vice-president and the
secretary or assistant secretary of Tenant, unless the bylaws or a resolution of
the board of directors shall otherwise provide.  In such case, the bylaws or a
certified copy of the resolution of Tenant, as the case may be, must be
furnished to Landlord.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

LANDLORD:

 

 

 

BIXBYBIT - BIXBY OFFICE PARK, LLC,

 

a Delaware limited liability company

 

 

 

By:

BixbyBIT Investments, LLC,

 

 

a Delaware limited liability company

 

 

its sole member

 

 

 

 

 

By:

BLC Incentive Management, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

By:

Bixby Land Company,

 

 

 

 

a California corporation,

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Aaron D. Hill

 

 

 

 

 

Name:

Aaron D. Hill

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

BL #

 

 

 

 

 

 

DRE #

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin T. O’Hea

 

 

 

 

 

Name:

Martin T. O’Hea

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

BL #

 

 

 

 

 

 

DRE #

 

 

 

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

S-1

--------------------------------------------------------------------------------


 

 

TENANT:

 

 

 

CLEAN ENERGY,

 

a California corporation

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

/s/ Andrew J. Littlefair

 

Title:

President and CEO

 

 

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

Name:

Richard R. Wheeler

 

Title:

Chief Financial Officer

 

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN)

 

S-2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EXPANSION PREMISES

 

[g172951kgi001.gif]

 

TENANT’S INITIALS HERE:              

 

[FINAL EXECUTION COPY]
W02-WEST:1PLW2\402897854.6

 

EXHIBIT A

 

BIXBY OFFICE PARK
Clean Energy

092310

 

 

 

14CZ-153365

 

1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

WORK LETTER

 

This Exhibit is attached to and made a part of the Seventh Amendment to Lease by
and between BIXBYBIT - BIXBY OFFICE PARK, LLC, a Delaware limited liability
company (“Landlord”) and CLEAN ENERGY, a California corporation (“Tenant”) for
space in the buildings located at 3010 & 3020 Old Ranch Parkway, Seal Beach,
California 90740.

 

1.                                       Landlord, at its sole cost and expense
(subject to the terms and provisions of this Section 1 and Section 2 below)
shall perform improvements to the Expansion Premises in accordance with the
space plan attached hereto as Schedule 1 (the “Space Plan”), using mutually
agreed to methods, materials and finishes, provided, however, Tenant
acknowledges and agrees that Landlord shall not be obligated to pay more than
$118,095.00 (calculated at a rate of $15.00 per rentable square foot of the
Expansion Premises) (the “Allowance”) to complete the Landlord Work (as defined
below), and Tenant shall pay to Landlord (within fifteen (15) business days
after invoice therefor, which invoice shall include reasonable detail and
supporting documentation) the amount of any actual and reasonable costs incurred
by Landlord to complete the Landlord Work in excess of $118,095.00.  The
improvements to be performed in accordance with the Space Plan are hereinafter
referred to as the “Landlord Work”.  Landlord shall enter into a direct contract
for the Landlord Work with a licensed general contractor selected by Landlord,
which shall be DBAC.  The contract shall provide a construction schedule for the
Landlord Work with a goal of completing the Landlord Work by no later than
November 30, 2010.  In addition, Landlord shall have the right to select and/or
approve of any subcontractors used in connection with the Landlord Work. 
Landlord Work shall include any and all architectural fees, engineering fees,
and required permits.  Tenant shall pay a construction management fee to
Landlord in an amount equal to five percent (5%) of the actual cost of
construction of the Landlord Work.

 

2.                                       All other work and upgrades (including,
without limitation, any change orders with respect to the initial Space Plan),
shall be subject to Landlord’s and Tenant’s mutual approval, and shall be at
Tenant’s sole cost and expense, plus any applicable state sales or use tax
thereon, payable upon demand as Additional Rent and a construction management
fee payable to Landlord equivalent to five percent (5%) of the cost of such work
and upgrades.  Tenant shall be responsible for any delay (subject to force
majeure) in completion of the Expansion Premises resulting from any such other
work and upgrades requested or performed by Tenant.

 

3.                                       Landlord’s supervision or performance
of any work for or on behalf of Tenant shall not be deemed to be a
representation by Landlord that such work complies with applicable insurance
requirements, building codes, ordinances, Laws or regulations or that the
improvements constructed will be adequate for Tenant’s use.

 

4.                                       Landlord and Tenant agree to cooperate
with each other in order to enable the Landlord Work to be performed in a timely
manner and with as little inconvenience to the operation of Tenant’s business as
is reasonably possible.  Notwithstanding anything herein to the contrary, any
delay in the completion of the Landlord Work or inconvenience suffered by Tenant
during the performance of the Landlord Work shall not subject Landlord to any
liability for any loss or damage resulting therefrom or entitle Tenant to any
credit, abatement or adjustment of Rent or other sums payable under the Lease.

 

[FINAL EXECUTION COPY]
W02-WEST:1PLW2\402897854.6

 

EXHIBIT B

 

BIXBY OFFICE PARK
Clean Energy

092310

 

 

 

14CZ-153365

 

1

--------------------------------------------------------------------------------


 

5.                                       For purposes of this Seventh Amendment,
including for purposes of determining the Extension Date (pursuant to Section 2
of this Amendment), the Landlord Work shall be “Substantially Complete” upon
(i) the completion of the Landlord Work in the Expansion Premises pursuant to
the Space Plan, and a temporary certificate of occupancy or other required
equivalent approval from the local governmental authority permitting occupancy
of the Premises has been obtained, subject only to any minor adjustments or
touch up work which may be necessary (which work Landlord agrees to complete as
soon as possible).

 

6.                                       This Exhibit shall not be deemed
applicable to any additional space added to the Expansion Premises at any time
or from time to time, whether by any options under the Lease or otherwise, or to
any portion of the original Premises or any additions to the Expansion Premises
in the event of a renewal or extension of the original Term of the Lease,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.

 

7.                                       Landlord agrees to reimburse Tenant for
its actual reasonable costs charged by Tenant’s architect for its representation
of Tenant in the development of a space plan for the Expansion Premises, within
thirty (30) days of Landlord’s receipt of a copy of the architect’s invoice from
Tenant, which invoice shall detail such actual reasonable costs charged by
Tenant’s architect, provided that such costs shall be limited to two (2) rounds
of space plan drafts.

 

8.                                       Unless otherwise agreed by Landlord and
Tenant, Landlord shall be responsible for the prompt payment of the Allowance
directly to the contractor, in accordance with the terms and conditions of this
Work Letter.  However, if Landlord fails to fund the Allowance in accordance
with the terms of this Work Letter, Tenant may deliver to Landlord written
notice (“Allowance Payment Notice”) of such failure to fund, which Allowance
Payment Notice shall include a detailed description of the amounts Tenant
contends Landlord failed to fund pursuant to this Work Letter. If Landlord
objects to any Allowance amount set forth in an Allowance Payment Notice,
Landlord shall identify and provide the reasonable basis for such objection(s). 
If Landlord fails to fund a portion of the Allowance as specifically set forth
in an Allowance Payment Notice within ten (10) business days after Landlord’s
receipt of the Allowance Payment Notice from Tenant and if Landlord fails to
deliver written notice to Tenant within such ten (10) day period explaining
Landlord’s reasons that the Allowance amounts described in Tenant’s Allowance
Payment Notice are not due and payable by Landlord (“Refusal Notice”), Tenant
shall be entitled to fund the portion of the Allowance which is the subject of
the Allowance Payment Notice (or, if Landlord timely sent a Refusal Notice, only
those amounts to which Landlord did not object) itself and to offset such
amount(s), against Tenant’s first obligations to pay Base Rent.  If Landlord
delivers a Refusal Notice, and if Landlord and Tenant are not able to agree on
the Allowance amounts to be so paid by Landlord, if any, within twenty (20)
business days after Tenant’s receipt of a Refusal Notice, Landlord or Tenant may
elect to have such dispute resolved by expedited binding arbitration before a
retired judge of the Superior Court of the State of California under the
auspices of JAMS (or any successor to such organization, or if there is no such
successor, then to a comparable organization mutually agreed upon by Landlord
and Tenant) in Los Angeles, California, according to the then rules of
commercial arbitration of such organization.  JAMS shall be instructed to
complete the arbitration

 

2

--------------------------------------------------------------------------------


 

within thirty (30) days.  If such dispute is so submitted to arbitration, Tenant
shall not be permitted any such offset against Base Rent unless and until the
arbitration proceedings are concluded in Tenant’s favor.  The foregoing shall
apply only to a failure of Landlord to fund the Allowance and shall not be
applicable to any other obligation of Landlord under the Lease as amended
hereby.  It is further understood and agreed that if Landlord  has not funded a
portion of the Allowance and delivers a Refusal Notice with respect to the
requested disbursement amount, and such failure to fund results in the
contractor actually ceasing or threatening to cease construction of the Landlord
Work, then Landlord and Tenant work together to promptly agree upon a mutually
acceptable arrangement with respect to the Allowance such that there is no delay
in the completion (and no cessation) of the Landlord Work.

 

9.                                       Landlord shall cause the contractor
performing the Landlord Work to issue industry standard construction warranties
with respect to the Landlord Work, with coverage for workmanship, materials and
equipment, which warranties shall run to the benefit of Landlord and Tenant or
shall be assignable to Tenant such that Tenant will be entitled to the benefit
of any such warranties upon request.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO EXHIBIT B

 

SPACE PLAN

 

[g172951kii001.gif]

 

TENANT’S INITIALS HERE:               

 

[FINAL EXECUTION COPY]

W02-WEST:1PLW2\402897854.6

SCHEDULE 1 TO
EXHIBIT B

BIXBY OFFICE PARK

Clean Energy

092310

 

14CZ-153365

 

1

--------------------------------------------------------------------------------


 

[g172951kii001.gif]

 

TENANT’S INITIALS HERE:               

 

2

--------------------------------------------------------------------------------


 

[g172951kii002.gif]

 

TENANT’S INITIALS HERE:               

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONFIRMATION OF EXTENSION DATE

 

BIXBYBIT - BIXBY OFFICE PARK, LLC, a Delaware limited liability company
(“Landlord”) and CLEAN ENERGY, a California corporation (“Tenant”), are parties
to that certain Seventh Amendment to Lease dated as of September 20, 2010 (the
“Seventh Amendment”).  All capitalized terms not defined herein shall have the
same meaning as set forth in the Seventh Amendment.  Landlord and Tenant hereby
confirm the following:

 

1)                                      The Extended Term of the Lease (as more
particularly defined in the Seventh Amendment) commenced as of             ,
20      , which date shall be the “Extension Date” under the terms of the Lease.

 

2)                                      The “Expiration Date” of the Lease is
            , 20      , subject to extension or earlier termination in
accordance with the terms and conditions of the Lease.

 

3)                                      The Lease, as amended by the Seventh
Amendment, remains in full force and effect.

 

[SIGNATURES ON NEXT PAGE]

 

EXHIBIT C

 

1

--------------------------------------------------------------------------------


 

 

LANDLORD:

 

 

 

BIXBYBIT - BIXBY OFFICE PARK, LLC,

 

a Delaware limited liability company

 

 

 

By:

BixbyBIT Investments, LLC,

 

 

a Delaware limited liability company

 

 

its sole member

 

 

 

 

 

By:

BLC Incentive Management, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its Managing Member

 

 

 

 

 

 

 

By:

Bixby Land Company,

 

 

 

 

a California corporation,

 

 

 

 

its Managing Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Aaron D. Hill

 

 

 

 

 

Name:

Aaron D. Hill

 

 

 

 

 

Title:

Vice President

 

 

 

 

 

BL #

 

 

 

 

 

 

DRE #

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Martin T. O’Hea

 

 

 

 

 

Name:

Martin T. O’Hea

 

 

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

BL #

 

 

 

 

 

 

DRE #

 

 

 

 

 

 

TENANT:

 

 

 

CLEAN ENERGY,

 

a California corporation

 

 

 

 

 

By:

/s/ Andrew J. Littlefair

 

Name:

/s/ Andrew J. Littlefair

 

Title:

President and CEO

 

 

 

 

 

By:

/s/ Richard R. Wheeler

 

Name:

Richard R. Wheeler

 

Title:

Chief Financial Officer

 

 

 

 

 

Tenant’s Tax ID Number (SSN or FEIN)

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

PARKING DIAGRAM

 

[g172951kii003.gif]

 

TENANT’S INITIALS HERE:               

 

EXHIBIT D

 

1

--------------------------------------------------------------------------------


 

RIDER NO. 1 TO SEVENTH AMENDMENT

 

EXTENSION OPTION RIDER

 

This Rider No. 1 is made and entered into by and between BIXBYBIT - BIXBY OFFICE
PARK, LLC, a Delaware limited liability company (“Landlord”) and CLEAN ENERGY, a
California corporation (“Tenant”), as of the day and year of the Seventh
Amendment to Lease between Landlord and Tenant to which this Rider is attached. 
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease.  All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all exhibits and Riders attached thereto), as amended and
supplemented by this Rider.  All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

 

1.             Landlord hereby grants to Tenant (1) option (the “Extension
Option”) to extend the Term of the Lease for an additional period of five
(5) years (the “Option Term”), on the same terms, covenants and conditions as
provided for in the Lease during the Extended Term, except for the Monthly Base
Rent, which shall equal the greater of (a) the Monthly Base Rent payable by
Tenant during the last month of the then current Term immediately preceding the
Option Term or (b) the “fair market rental rate” for the Premises for the Option
Term as defined and determined in accordance with the provisions of Section 3
below.

 

2.             The Extension Option must be exercised, if at all, by written
notice (“Extension Notice”) delivered by Tenant to Landlord no sooner than that
date which is twelve (12) months and no later than that date which is nine
(9) months prior to the expiration of the then current term of the Lease.  The
Extension Option shall not be deemed to be properly exercised if, at the time
the Extension Option is exercised or on the scheduled commencement date for the
Option Term, Tenant has (a) committed an uncured event of default whose cure
period has expired pursuant to Article 15 of the Lease (following the delivery
of any written notice required thereunder), (b) assigned all or any portion of
the Lease or its interest therein without Landlord’s consent (if required) or
otherwise in violation of Article 14 of the Lease, or (c) sublet all or any
portion of the Premises, other than in strict accordance with the terms of
Article 14 of the Lease.  Upon Tenant’s written request in connection with
Tenant’s delivery of an Extension Notice, Landlord will provide written
confirmation to Tenant that Landlord is not aware of the existence of a
condition referenced in (a) through (c) above which would render Tenant’s
exercise of its Extension Option ineffective.  Provided Tenant has properly and
timely exercised the Extension Option, the then current term of the Lease shall
be extended by the Option Term, and all terms, covenants and conditions of the
Lease shall remain unmodified and in full force and effect, except that the
Monthly Base Rent shall be as set forth above.  In connection with any exercise
by Tenant of the Extension Option, Landlord shall determine whether and to what
extent any additional Security Deposit may be required, after taking into
account the then existing financial strength of Tenant and all other relevant
and industry standard factors, consistent with market, provided, however, it is
expressly understood that Landlord will not require any addition to Tenant’s
Security Deposit in connection with Tenant’s exercise of its Extension Option so
long as (i) no uncured breach or default by Tenant exists under the Lease as of
the date of delivery of the Extension Notice or as of the date of the
commencement of the Option Term, and (ii) there has occurred no material adverse
change in the financial condition of Tenant as of the date of delivery of the
Extension Notice or as of the date of commencement of the Option Term.

 

RIDER NO. 1

 

1

--------------------------------------------------------------------------------


 

3.             If Landlord determines that the Monthly Base Rent for the Option
Term shall be the Monthly Base Rent payable by Tenant during the last month of
the then current Term pursuant to Section 1(a) above, such determination shall
be conclusive, Tenant shall have no right to object thereto, and the following
provisions regarding the determination of the fair market rental rate shall not
apply.  If, however, Landlord determines that the Monthly Base Rent for the
applicable Option Term shall be the fair market rental rate pursuant to
Section 1(b) above, then such fair market rate shall be determined in accordance
with the Fair Market Rental Rate Rider attached to the Seventh Amendment to
Lease as Rider No. 2.

 

4.             Notwithstanding the fair market rental rate determined pursuant
to Section 3 above, in no event shall the Monthly Base Rent payable during the
Option Term be less than the Monthly Base Rent payable during the last month of
the immediately preceding Term.

 

5.             If Tenant wishes to determine prior to exercise of the Extension
Option whether Landlord intends to require that Tenant pay the existing Monthly
Base Rent for the Option Term, Tenant may deliver to Landlord no less than
eleven (11) months prior to the expiration of the then current Term of the Lease
a written inquiry to such effect, and Landlord agrees to respond to such written
inquiry within thirty (30) days following receipt thereof.

 

2

--------------------------------------------------------------------------------


 

RIDER NO. 2 TO SEVENTH AMENDMENT

 

FAIR MARKET RENTAL RATE

 

This Rider No. 2 is made and entered into by and between BIXBYBIT - BIXBY OFFICE
PARK, LLC, a Delaware limited liability company (“Landlord”) and CLEAN ENERGY, a
California corporation (“Tenant”), as of the day and year of the Seventh
Amendment to Lease between Landlord and Tenant to which this Rider is attached. 
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease.  All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all exhibits and Riders attached thereto), as amended and
supplemented by this Rider.  All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

 

1.             The term “fair market rental rate” as used in the Lease and any
Rider attached thereto shall mean the annual amount per square foot, projected
during the Option Term that a willing, non-equity renewal tenant (excluding
sublease and assignment transactions) would pay, and a willing, institutional
landlord of a comparable Class “A” office building located in the West Orange
County market area (the “Comparison Area”) would accept, in an arm’s length
transaction (what Landlord is accepting in then current transactions for the
buildings located in the Project may be used for purposes of projecting rent for
the Option Term), for space of comparable size, quality and floor height as the
Premises, taking into account the age, quality and layout of the existing
improvements in the Premises, and taking into account items that professional
real estate brokers or professional real estate appraisers customarily consider,
including, but not limited to, rental rates, space availability, tenant size,
tenant improvement allowances, parking charges and any other lease
considerations, if any, then being charged or granted by Landlord or the lessors
of such similar office buildings.  All economic terms other than Monthly Base
Rent, such as tenant improvement allowance amounts, if any, operating expense
allowances, parking charges,  etc., will be established by Landlord and will be
factored into the determination of the fair market rental rate for the Option
Term.  Accordingly, the fair market rental rate will be an effective rate, not
specifically including, but accounting for, the appropriate economic
considerations described above.  The fair market rental rate shall include the
periodic rental increases that would be included for space leased for the period
of the Option Term.

 

2.             In the event the determination of fair market rental rate is
required under the Lease (as set forth in Rider No. 1 above), Landlord shall
provide written notice of Landlord’s determination of the fair market rental
rate not later than ninety (90) days following Landlord’s receipt of Tenant’s
Extension Notice.  Tenant shall have ten (10) business days (“Tenant’s Review
Period”) after receipt of Landlord’s notice of the fair market rental rate
within which to accept such fair market rental rate or to reasonably object
thereto in writing.  Failure of Tenant to so object to the fair market rental
rate submitted by Landlord in writing within Tenant’s Review Period shall
conclusively be deemed Tenant’s disapproval thereof.  If within Tenant’s Review
Period Tenant objects to or is deemed to have disapproved the fair market rental
rate submitted by Landlord, Landlord and Tenant will meet together with their
respective legal counsel to present and discuss their individual determinations
of the fair market rental rate for the Premises under the parameters set forth
in Section 1 above and shall diligently and in good faith attempt to negotiate a
rental rate on the basis of such individual determinations.  Such meeting shall
occur no later than ten (10) days after the expiration of Tenant’s Review
Period.  The parties shall each provide the other with such supporting
information and documentation as they deem

 

RIDER NO. 2

 

1

--------------------------------------------------------------------------------


 

appropriate.  At such meeting if Landlord and Tenant are unable to agree upon
the fair market rental rate, they shall each submit to the other their
respective best and final offer as to the fair market rental rate.  If Landlord
and Tenant fail to reach agreement on such fair market rental rate within five
(5) business days following such a meeting (the “Outside Agreement Date”),
Tenant’s Extension Option will be deemed null and void unless Tenant demands
arbitration, in which event each party’s determination shall be submitted to
arbitration in accordance with the provisions of Section 3 below and neither
party shall have the right to reject the decision or to nullify the exercise of
the applicable Option.

 

3.             (a)           Landlord and Tenant shall each appoint one
(1) competent, independent and impartial commercial real estate broker with at
least ten (10) years full time commercial real estate brokerage experience in
the Comparison  Area (each a “broker”).  The determination of the brokers shall
be limited solely to the issue of whether Landlord’s or Tenant’s last proposed
(as of the Outside Agreement Date) best and final fair market rental rate for
the Premises is the closest to the actual fair market rental rate for the
Premises as determined by the brokers, taking into account the requirements
specified in Section 1 above.  Each such broker shall be appointed within
fifteen (15) days after the Outside Agreement Date.

 

(b)           The two (2) brokers so appointed shall within fifteen (15) days of
the date of the appointment of the last appointed broker agree upon and appoint
a third broker who shall be qualified under the same criteria set forth
hereinabove for qualification of the initial two (2) brokers.

 

(c)           The three (3) brokers shall within thirty (30) days of the
appointment of the third broker reach a decision as to whether the parties shall
use Landlord’s or Tenant’s submitted best and final fair market rental rate, and
shall notify Landlord and Tenant thereof.  During such thirty (30) day period,
Landlord and Tenant may submit to the brokers such information and documentation
to support their respective positions as they shall deem reasonably relevant and
Landlord and Tenant may each appear before the brokers jointly to question and
respond to questions from the brokers.

 

(d)           The decision of the majority of the three (3) brokers shall be
binding upon Landlord and Tenant and neither party shall have the right to
reject the decision or to nullify the exercise of the applicable Option.  If
either Landlord or Tenant fails to appoint an broker within the time period
specified in Section 3(a) hereinabove, the broker appointed by one of them shall
within thirty (30) days following the date on which the party failing to appoint
an broker could have last appointed such broker reach a decision based upon the
same procedures as set forth above (i.e., by selecting either Landlord’s or
Tenant’s submitted best and final fair market rental rate), and shall notify
Landlord and Tenant thereof, and such broker’s decision shall be binding upon
Landlord and Tenant and neither party shall have the right to reject the
decision or to nullify the exercise of the applicable Option.

 

(e)           If the two (2) brokers fail to agree upon and timely appoint a
third broker, either party, upon ten (10) days written notice to the other
party, can apply to the Presiding Judge of the Superior Court of Orange County
to appoint a third broker meeting the qualifications set forth herein.  The
third broker, however, selected, shall be a person who has not previously acted
in any capacity for either party.

 

(f)            The cost of each party’s broker shall be the responsibility of
the party selecting such broker, and the cost of the third broker (or
arbitration, if necessary) shall be shared equally by Landlord and Tenant.

 

2

--------------------------------------------------------------------------------


 

(g)           If the process described hereinabove has not resulted in a
selection of either Landlord’s or Tenant’s submitted best and final fair market
rental rate by the commencement of the applicable lease term, then the fair
market rental rate estimated by Landlord will be used until the broker(s) reach
a decision, with an appropriate rental credit and other adjustments for any
overpayments of Monthly Base Rent or other amounts if the brokers select
Tenant’s submitted best and final estimate of the fair market rental rate.  The
parties shall enter into an amendment to the Lease confirming the terms of the
decision.

 

3

--------------------------------------------------------------------------------


 

RIDER NO. 3 TO SEVENTH AMENDMENT

 

OPTIONS IN GENERAL

 

This Rider No. 3 is made and entered into by and between BIXBYBIT - BIXBY OFFICE
PARK, LLC, a Delaware limited liability company (“Landlord”) and CLEAN ENERGY, a
California corporation (“Tenant”), as of the day and year of the Seventh
Amendment to Lease between Landlord and Tenant to which this Rider is attached. 
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease.  All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all exhibits and Riders attached thereto), as amended and
supplemented by this Rider.  All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

 

(a)           Definition.  As used in this Rider, the word “Option” means:

 

·                                          the Extension Option pursuant to
Rider No. 1 attached hereto.

 

·                                          the First Right pursuant to Rider
No. 4 attached hereto.

 

(b)           Option Personal.  The Option granted to Tenant is personal to the
original Tenant executing this Seventh Amendment to Lease (the “Original
Tenant”) and any Affiliate of Tenant pursuant to Section 14 of the Seventh
Amendment, and may be exercised only by the Original Tenant while occupying the
entire Premises and without the intent of thereafter assigning the Lease or
subletting the Premises and may not be exercised or be assigned, voluntarily or
involuntarily, by any person or entity other than the Original Tenant.  The
Option granted to Tenant under the Lease is not assignable separate and apart
from the Lease, nor may the Option be separated from the Lease in any manner,
either by reservation or otherwise.

 

(c)           Effect of Default on Options.  Tenant will have no right to
exercise any Option, notwithstanding any provision of the grant of option to the
contrary, and Tenant’s exercise of any Option may be nullified by Landlord upon
written notice to Tenant and deemed of no further force or effect, if (i) Tenant
is in default of any monetary obligation or material non-monetary obligation
under the terms of the Lease (following the expiration of any applicable notice
and cure period) as of Tenant’s exercise of the Option in question or at any
time after the exercise of any such Option and prior to the commencement of the
Option event, or (ii) Landlord has given Tenant two (2) or more notices of
default, whether or not such defaults are subsequently cured, during any twelve
(12) consecutive month period of the Lease.

 

(d)           Option as Economic Term.  The Option is hereby deemed an economic
term which Landlord, in its sole and absolute discretion, may or may not offer
in conjunction with any future extensions of the Term.

 

RIDER NO. 3

 

1

--------------------------------------------------------------------------------


 

RIDER NO. 4 TO SEVENTH AMENDMENT

 

RIGHT OF FIRST OFFER TO EXPAND

 

This Rider No. 4 is made and entered into by and between BIXBYBIT - BIXBY OFFICE
PARK, LLC, a Delaware limited liability company (“Landlord”) and CLEAN ENERGY, a
California corporation (“Tenant”), as of the day and year of the Seventh
Amendment to Lease between Landlord and Tenant to which this Rider is attached. 
Landlord and Tenant hereby agree that, notwithstanding anything contained in the
Lease to the contrary, the provisions set forth below shall be deemed to be part
of the Lease and shall supersede any inconsistent provisions of the Lease.  All
references in the Lease and in this Rider to the “Lease” shall be construed to
mean the Lease (and all exhibits and Riders attached thereto), as amended and
supplemented by this Rider.  All capitalized terms not defined in this Rider
shall have the same meaning as set forth in the Lease.

 

During the period from the Extension Date until the last day of the fiftieth
(50th) full month of the Extended Term (subject to extension as set forth in the
last paragraph hereof), Landlord hereby grants Tenant the ongoing right (“First
Right”) to lease Suite 250 of the 3020 Building (the “First Right Space”), as
more particularly shown on Schedule 1 attached hereto, in accordance with and
subject to the provisions of this Rider No. 4.  At any time after the Extension
Date, but prior to leasing the First Right Space, or any portion thereof, to any
other party during the period that this First Right is in effect, Landlord shall
give Tenant written notice of the basic economic terms including but not limited
to the Base Rent, term, security deposit, and tenant improvement allowance
(collectively, the “Economic Terms”), upon which Landlord is willing to lease
such particular First Right Space to Tenant or to a third party in response to a
third party proposal or request for proposal; provided that the Economic Terms
shall exclude brokerage commissions and other Landlord payments that do not
directly inure to the tenant’s benefit.  It is understood that should Landlord
intend to lease other space in addition to the First Right Space as part of a
single transaction, then Landlord’s notice shall so provide and all such space
shall collectively be subject to the following provisions. Within five
(5) business days after receipt of Landlord’s notice, and provided Tenant is not
then in default (beyond any applicable cure period provided for in the Lease),
Tenant must give Landlord written notice pursuant to which Tenant shall elect to
(i) lease all, or any portion thereof agreeable to Landlord, of the space
specified in Landlord’s notice (the “Designated Space”) upon such Economic Terms
and the same non-Economic Terms as set forth in the Lease; (ii) refuse to lease
the Designated Space, specifying that such refusal is not based upon the
Economic Terms, but upon Tenant’s lack of need for the Designated Space, in
which event Landlord may lease the Designated Space upon any terms it deems
appropriate; or (iii) refuse to lease the Designated Space, specifying that such
refusal is based upon said Economic Terms (or square footage), in which event
Tenant shall also specify revised Economic Terms (or square footage) upon which
Tenant shall be willing to lease the Designated Space.  In the event that Tenant
does not so respond in writing to Landlord’s notice within said period, Tenant
shall be deemed to have elected clause (ii) above.  In the event Tenant gives
Landlord notice pursuant to clause (iii) above, Landlord may elect to either
(x) lease the Designated Space to Tenant upon such revised Economic Terms (or
square footage) and the same other non-Economic Terms as set forth in the Lease,
or (y) lease the Designated Space to any third party upon Economic Terms which
are not materially more favorable to such party than those Economic Terms
proposed by Tenant or re-offer the space to Tenant if Economic Terms are
materially more favorable. Should Landlord so elect to lease the Designated
Space to Tenant, then Landlord shall promptly prepare and deliver to Tenant an
amendment to Lease consistent with the foregoing, and Tenant shall return same
to Landlord (executed or with reasonable comments to discuss with Landlord)
within ten (10) business days. Tenant’s failure to timely return the amendment
shall entitle Landlord to specifically enforce Tenant’s commitment to lease the
Designated Space, to lease such space to a third party, and/or to pursue any
other available legal remedy.

 

RIDER NO. 4

 

1

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, it is understood that Tenant’s First Right shall
be subject to any extension or expansion rights previously granted by Landlord
to any existing third party tenants as of the Lease execution date, and to any
extension or expansion rights which may hereafter be granted by Landlord to any
third party tenant occupying the First Right Space or any portion thereof who
leases the First Right Space prior to Tenant executing this Seventh Amendment. 
Currently, an existing tenant on the second (2nd) floor of the Building has an
ongoing right of first offer with respect to space contiguous to its premises,
expiring on or about July 31, 2015.

 

It is further acknowledged that the reference above to a cutoff date of the last
day of the 50th full month of the Extended Term is based on the assumption that
Tenant will lease the Designated Space for a Term coterminous with the Extended
Term of the Lease.  Notwithstanding the foregoing, Landlord hereby agrees to
provide to Tenant throughout the Extended Term written notice of the proposed
Economic Terms for a lease of any Designated Space, and Tenant shall have the
First Right to lease such Designated Space on the Economic Terms proposed by
Landlord in such notice, subject to and in accordance with the terms of this
Rider No. 4.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1 TO RIDER NO. 4

 

FIRST RIGHT SPACE

 

[g172951kki001.jpg]

 

TENANT’S INITIALS HERE:              

 

SCHEDULE 1 TO
RIDER NO. 4

 

1

--------------------------------------------------------------------------------